DLD-286                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2689
                                       ___________

                             IN RE: AKEEM R. GUMBS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                    United States District Court of the Virgin Islands
                    (Related to D.V.I. Crim. No. 3-11-cr-00021-001)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  June 16, 2016
        Before: CHAGARES, GREENAWAY, JR. and GARTH, Circuit Judges

                            (Opinion filed: September 6, 2016)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Akeem R. Gumbs petitions for a writ of mandamus directing the District Court of

the Virgin Islands to rule on a pending motion for summary judgment filed in connection

with Gumbs’ motion to vacate, set aside, or correct his sentence filed pursuant to 28

U.S.C. § 2255. We will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Gumbs filed a sixth amended § 2255 motion on October 5, 2015, and filed a

motion for summary judgment on October 20, 2015. The government answered the

§ 2255 motion on December 7, 2015. On May 5, 2016, this Court denied a petition for a

writ of mandamus that Gumbs filed seeking an order directing the District Court to hold

an evidentiary hearing. See C.A. No. 16-1452. On May 6, 2016, the District Court

referred Gumbs’ § 2255 motion to a Magistrate Judge. Gumbs has now filed a petition

for a writ of mandamus pursuant to 28 U.S.C. § 1651 seeking an order directing the

District Court to act on the pending motion for summary judgment.

       Mandamus is an appropriate remedy only in the most extraordinary situations. In

re Pasquariello, 16 F.3d 525, 528 (3d Cir. 1994). To justify such a remedy, a petitioner

must show that he has (1) no other adequate means of obtaining the desired relief and (2)

a “clear and indisputable” right to issuance of the writ. Haines v. Liggett Grp., Inc., 975
F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. United States District Court, 426 U.S. 394, 403

(1976)).

       Here, Gumbs’ § 2255 motion has only recently been referred to a Magistrate

Judge. That referral is within the scope of the District Court’s discretion to manage its

docket. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982)

(“[M]atters of docket control and conduct of discovery are committed to the sound

discretion of the district court.”). Nothing in the circumstances Gumbs has presented

here meets the standard for mandamus relief. Cf. Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), superseded in part on other grounds by 3d Cir. L.A.R. 24.1(c) (an appellate
                                             2
court may issue a writ of mandamus when an “undue delay is tantamount to a failure to

exercise jurisdiction[.]”). Presumably, the Magistrate Judge will make a recommendation

to the District Court in due time.

       For these reasons, we will deny the petition for a writ of mandamus.




                                            3